Citation Nr: 0940679	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-39 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to July 14, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from February 1958 to February 
1981.  His awards and decorations include the Navy 
Commendation Medal with Gold Star "V" device, the Combat 
Action Ribbon, and the Vietnam Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD and 
assigned a 50 percent rating, effective from December 30, 
2003.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in January 2008.  A copy of the transcript 
of that hearing is of record.  The claim was remanded in 
March 2008 for additional evidentiary development, to include 
a contemporaneous VA psychiatric examination.  

The case was returned to the Board for further appellate 
consideration in December 2008.  The Board increased the 
evaluation for the Veteran's PTSD to 70 percent, effective 
from July 15, 2008.  However, the Board denied entitlement to 
an evaluation in excess of 50 percent for the period prior to 
July 15, 2008.  

The Veteran appealed the December 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2009, the Court granted a Joint Motion for Remand.  
This Joint Motion noted that the Veteran agreed that the 
Board's conclusion to grant a 70 percent evaluation for PTSD 
from July 15, 2008 should not be disturbed.  However, this 
motion further noted that the portion of the December 2008 
decision that denied entitlement to a 50 percent evaluation 
for the period prior to July 15, 2008 should be vacated and 
remanded.  The Court directed that this be accomplished, and 
remanded the appeal to the Board for compliance with the 
instructions in the joint motion.  The appeal has now been 
returned to the Board for action consistent with the Joint 
Motion for Remand.  

The Veteran submitted additional evidence and statements to 
the Board in September 2009.  He has submitted a waiver of 
initial RO review of this evidence, and the Board will 
proceed with consideration of his appeal. 


FINDING OF FACT

From December 30, 2003, to July 15, 2008, the Veteran's 
service-connected PTSD was productive of occupational and 
social impairment with reduced reliability and productivity; 
it was not manifested by occupational and social impairment, 
with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD for the period prior to July 14, 2008 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.104.16, 4.130, Code 
9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VCAA letters were issued to the 
Veteran in June 2003 and September 2004.  Collectively, the 
VCAA letters notified the Veteran of what information and 
evidence is needed to reopen and substantiate his claim, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need for the Veteran to submit any evidence in 
his possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  In the present appeal, 
the Veteran was provided with notice of this information in a 
letter dated in March 2006.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of a 
May 2008 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim was 
then readjudicated in an August 2008 supplemental statement 
of the case.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

Finally, the Board notes that this appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, the Board concludes that the duty to 
notify has been met.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are post- 
service medical records, statements and testimony from the 
Veteran, and the claim was remanded in early 2008 for a 
contemporaneous psychiatric evaluation which was conducted in 
July 2008.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to an initial rating in excess of 50 
percent for PTSD.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole- 
recorded history, including service treatment records. 38 
C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings. Id. at 126.  See also, Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

38 C.F.R. § 4.130, DC 9411

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Factual Background

The claims file includes documentation of the Veteran's 
treatment for PTSD through VA.  When examined by VA in March 
2004, the Veteran noted that he had several service-connected 
physical disabilities, to include a back disorder, diabetes, 
and paralysis of various nerves.  Generally, he tried to stay 
busy working around his house.  He still worked on a part- 
time basis as a security guard.  However, increases in the 
dosages of his medications had made such activities more 
difficult.  While he enjoyed visiting his children and 
grandchildren, he had no real hobbies.  He shopped with his 
wife at the commissary.  He reported sleep impairment with 
recurrent dreams.  He avoided movies and news of current war 
events.  The Veteran reported depression about his medical 
conditions.  He described sexual dysfunction and family 
problems.  He took a walk most every day and visited with 
friends who lived in the neighborhood.

On mental status examination, the Veteran was neatly and 
casually dressed. He tended to talk at a very slow pace and 
showed a very flat affect.  It was only when discussing his 
recurrent nightmares that he showed some emotion.  Additional 
manifestations of his psychiatric condition included 
recurrent and intrusive thoughts, anger outbursts, and 
emotional numbness or being over emotional.  He had no memory 
problems.  He had had homicidal ideation in the past but only 
on an impulsive basis when in a fight.  He further noted that 
he would not go out of his way to harm someone but felt 
capable of violence in the context of self defense or in 
defending his family.  The diagnosis was PTSD, mild to 
moderate. His GAF score was 50.

A VA treatment record in April 2004 reflects that the 
Veteran's psychiatric symptoms continued, but his mood was 
slightly improved, although not too much as he continued to 
report "constant pain."  He was verbal, cooperative, and 
oriented times 4.  He was nondelusional, and there was no 
evidence of psychosis.  He had good insight and judgment.  He 
denied any suicidal or homicidal ideation.  His highest GAF 
score in the past year was reported as 60.

In an April 2004 statement, a Vet Center employee noted that 
the Veteran's medical condition had been deteriorating due to 
service related injuries.  The Veteran's medication and his 
four spinal surgeries were said to have taken a toll on his 
health.  For these reasons, the Veteran was planning to 
terminate his employment effective May 31, 2004.  

In an undated letter to his employer, the Veteran also noted 
that his medical condition had deteriorated over the last 
several years.  He stated that his medication and his medical 
appointments had taken a toll.  Therefore, the Veteran said 
that he was going to terminate his employment effective May 
31, 2004.  

At a January 2008 personal hearing, the Veteran testified as 
to increased psychiatric symptoms.  He reported increased 
anxiety and insomnia.  He continued to have nightmares and 
isolated himself from others.  He was sometimes irritable and 
expressed feelings of paranoia.  He no longer was employed 
and avoided crowds.  The Veteran stated that the reason for 
ending his employment was that he was using so many 
medications that he believed he was no longer functioning 
very well.  He felt that his symptoms had increased in recent 
years.  He took medication for his depression and to aid in 
sleeping.

Upon VA psychiatric examination on July 15, 2008, the Veteran 
stated that he had retired in 1991 but returned to work in 
1992.  He stated that he couldn't tolerate work due to 
psychological symptoms and physical problems, so he retired 
again in 2001.  

Analysis

After consideration of all the evidence of record, the Board 
finds that from December 30, 2003, to July 15, 2008, the 
Veteran's service-connected PTSD was productive of 
occupational and social impairment with reduced reliability 
and productivity; it was not manifested by occupational and 
social impairment, with deficiencies in most areas.  The 
evidence of record during this time period showed that the 
Veteran continued to enjoy his family and others to some 
extent.  He also continued to work on a part-time basis until 
May 31, 2004. 

The Board notes the April 2004 statement from the Veteran 
regarding his need to retire due to service connected 
disabilities, as well as the April 2004 statement from the 
Vet Center.  The Veteran has made similar contentions 
elsewhere, including his substantive appeal.  However, these 
statements do not specifically mention the Veteran's PTSD as 
the reason for the retirement.  In addition to PTSD, the 
Board notes that the Veteran has also established service 
connection for a cervical spine disability, evaluated as 100 
percent disabling; a lumbar spine disability, evaluated as 30 
percent disabling; diabetes, evaluated as 20 percent 
disabling; hemiparesis of the right lower extremity, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; hemiparesis of the right upper extremity, 
evaluated as 10 percent disabling; and bilateral hearing loss 
and a perforated left ear drum, each evaluated as zero 
percent disabling.  Therefore, the Board cannot assume that 
the references in the 2004 statements regarding retirement 
due to service related disabilities means that the Veteran's 
PTSD was productive of total occupational impairment at that 
time.  In fact, the only disability that was specifically 
mentioned in these letters was the spine disability, which is 
noted is rated as 100 percent disabling.  When viewed in this 
context as well as in the context of the medical findings, 
the Veteran's statements regarding employability do not 
provide a basis for an evaluation in excess of 50 percent for 
his PTSD for the time period in question.  

The evidence further shows that the Veteran did not have 
suicidal or homicidal ideations, did not describe ritualistic 
behavior, and did not have memory problems during the period 
of appeal.  The March 2004 VA examination does note that the 
Veteran stated he had experienced homicidal ideations "in the 
past", but added that this was on an impulsive basis when 
involved in fights.  The March 2004 VA examination did not 
note a recent history of fighting, and the last altercation 
noted in the record occurred in the 1960s.  The Veteran 
denied any suicidal or homicidal ideations in treatment 
records dated April 2004.  Therefore, the Board believes that 
the reference to impulsive homicidal ideations in the past 
does not intend to connote that the Veteran experienced such 
ideations during the period on appeal, but instead represents 
a history of his symptoms dating from before the period on 
appeal.  

Thus, a rating in excess of 50 percent is not warranted at 
any stage of the period on appeal.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD for the period prior to July 14, 2008 is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


